NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-2, 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Genthe (US 2010/0173419 A1, previously cited) in view of Lee et al. (US 2016/0265662 A1, “Lee”).
Regarding Claim 1, Genthe teaches a system (fig.2) for determining a constituent substance and/or quality parameter of a sample of water or waste water ([Abstract]; [0029]-[0030]), comprising: a reaction module (fig.1; element 1) comprising an elongated vessel oriented vertically (shown in fig.1); resistance heating or infrared heating apparatus within the elongated vessel (resistance heating is disclosed in [0004]); a head section (fig.1; elements 11a-11b) of the reaction module into which the sample is introduced [0030]; a reaction zone (fig.1; element 2), where thermal decomposition is performed, creating a reaction product (claim 1); a foot section (fig.1; elements 10a-10b), from which the reaction product is output in a carrier gas flow [0030]; and an injection port (fig.2; element 19) in the head section for temporarily introducing an injection needle or permanently supporting a small supply tube (shown in fig.2 and discussed in [0035]). Genthe further teaches a sample injecting valve (fig.2; element 19) [0035].
Genthe does not explicitly teach which injection port comprises an O-ring which is internally spring-loaded, the Q-ring including a coil spring inserted within the Q-ring. 
However, Lee teaches a gasket comprising an O-ring (fig.3; element 110) which is internally spring-loaded, the Q-ring including a coil spring (fig.3; element 120) inserted within the Q-ring (shown in fig.3 and discussed in [0203]).


Regarding Claim 2, the measurement arrangement according to claim 1 is taught by Genthe in view of Lee.
Genthe further teaches an injection syringe (fig.2; element 21) operated by a compression spring (fig.2; element 21) or a step motor (fig.2; element 25) for inputting the sample into the reaction module [0036], a first detector detecting a start of injection of the sample into the reaction module ([0036] discloses regarding controllable actuation). 

Regarding Claim 4, the measurement arrangement according to claim 1 is taught by Genthe in view of Lee.
Genthe further teaches a setting apparatus sets (fig.1; element 12) position of an injection needle or a supply tube at the injection port (shown in fig.1 and discussed in [0030]). 

Regarding Claim 5, the measurement arrangement according to claim 1 is taught by Genthe in view of Lee.
Genthe further teaches that the resistance heating or infrared heating apparatus comprises a plurality of vertically arrayed, separately driven heating elements (fig.1; elements 5.6) [0030]. 
Claim 11, Genthe teaches a measurement method for creating a reaction product for determining a constituent substance and/or quality parameter of a sample of water or waste water by thermal decomposition of a sample of the water or waste water (Fig.1-2; [0029]-[0030]), comprising: injecting the sample into a head section of a reaction module having resistance heating or infrared heating apparatus [0030], through an injection port (fig.2; element 19) in the head section for temporarily introducing an injection needle or permanently supporting a small supply tube (shown in fig.2 and discussed in [0035]); during the injection of the sample into the reaction module, generating an injection input signal [0035] for a heating control device (fig.2; element 17) of the resistance heating or infrared heating apparatus ([0035]; [0004]); and operating the heating control device in a manner to vary the heating power of the resistance heating or infrared heating apparatus based on the injection input signal ([0035]; [0004]). Genthe further teaches a sample injecting valve (fig.2; element 19) [0035].
Genthe does not explicitly teach which injection port comprises an O-ring which is internally spring-loaded, the Q-ring including a coil spring inserted within the Q-ring. 
However, Lee teaches a gasket comprising an O-ring (fig.3; element 110) which is internally spring-loaded, the Q-ring including a coil spring (fig.3; element 120) inserted within the Q-ring (shown in fig.3 and discussed in [0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genthe’s valve (19) with the teaching of Lee regarding coiled spring loaded within the O-ring since this is a known structure which would enhance the sealing property [0012]. With this structure, the restoring force can be obtained and at the same time the pressures are being equally distributed and thereby extending the lifetime of the gasket [0203].
Claim 12, the method according to of claim 11 is taught by Genthe in view of Lee.
Genthe further teaches that the method further comprising steps of determining any combination of: nitrogen content, phosphorus content, organic carbon content (TOC), and chemical oxygen demand (CSB) ([0002]; [0024]; [0040] discloses Nitrogen content, Carbon content). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Genthe in view of Lee as applied to claim 1 above, and further in view of Ausman et al. (5,697,341, previously cited, “Ausman”).
Regarding Claim 3, the measurement arrangement according to claim 1 is taught by Genthe in view of Lee. 
Genthe does not teach a three-way valve connected to the small supply tube for optionally introducing the sample or a rinsing liquid into the reaction module, to which valve, a detector is in particular assigned for detecting the start of an injection process of the sample into the reaction module. 
However, Ausman teaches a hydraulically actuated fuel injection system comprising a three-way valve (fig.8; element 22’) connected to the small supply tube (fig.8; element 23’) for optionally introducing the sample or a rinsing liquid into the reaction module, to which valve, a detector is in particular assigned for detecting the start of an injection process of the sample into the reaction module (col.8; lines 15-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genthe’s valve (19) with the teaching of Ausman since 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Genthe in view of Lee as applied to claim 1 above, and further in view of Danchenko (US 2011/0020568 A1, previously cited).
Regarding Claim 7, the measurement arrangement according to claim 1 is taught by Genthe in view of Lee.
Genthe does not explicitly a heating control device of the resistance heating or infrared heating has a detector input for receiving an injection input signal representing a proceeding introduction process of a sample, and the heating control device is configured such as to vary the heating power of the resistance heating or infrared heating based on the injection input signal. 
However, Danchenko teaches a heating control device of the resistance heating or infrared heating has a detector input for receiving an injection input signal representing a proceeding introduction process of a sample, and the heating control device is configured such as to vary the heating power of the resistance heating or infrared heating based on the injection input signal [0035]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Danchenko in the system of Genthe in view of Lee since this would inject proper amount of water in the chamber.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Genthe in view of Lee as applied to claim 11 above, and further in view of Flanagan et al. (US 6,770,482 B1, previously cited, “Flanagan”).
Regarding Claim 14, the measurement method according to claim 11 is taught by Genthe in view of Lee.
Genthe does not teach the method wherein a PID control algorithm in the heating control device is operated such as to utilize at least the output signal of a temperature sensor, and, optionally, the injection input signal for the temperature regulation in the reaction module. 
However, Flanagan teaches a method wherein a PID control algorithm in the heating control device is operated such as to utilize at least the output signal of a temperature sensor, and, optionally, the injection input signal for the temperature regulation in the reaction module (col.10; lines 8-22 discloses that power to the cartridge heaters is feedback-controlled by a PID (proportional-integral-derivative) temperature control algorithm that is part of the computer control software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Flanagan in the method of Genthe since this is a known algorithm in the art which would precisely control the heating system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Genthe in view of Lee as applied to claim 1 above, and further in view of Arts et al. (US 2017/0343523 A1, previously cited, “Arts”).
Regarding Claim 15, the measurement method according to claim 1 is taught by Genthe in view of Lee.

However, Arts teaches the means for sample supply and carrier gas supply comprise a supply control device for the automatically controlled sample supply and carrier gas supply and are operated such that temperature fluctuations within the reaction zone are minimized ([0005] discloses an automatically operating ejection element for ejecting the substance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genthe’s system with the teaching of Arts and make the system automatic since it is known in the art to make an instrument automatic and Arts’ automatically operating ejection element would precisely eject a predetermined amount of substance in the chamber.

Allowable Subject Matter
Claims 6, 13 and Claims 8-10 that are depended on claim 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 05/25/2021 with respect to claims 1-15 have been fully considered. Due to the current amendments, the rejections under 35 U.S.C. 112(b) are withdrawn. 


Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Ito et al. (5,246,367) teaches a mouth cavity sanitary device (Fig.4). As shown in Fig.4, a nozzle 81, having an O-ring 106 fastened to the lower surface of a nozzle flange 107 secured to the nozzle 81 and having a fastening groove 105 formed in the insertion portion of the nozzle 81, is inserted into a nozzle fastening portion 104 including an elastic fastening portion 109 made of a spring member. The O-ring 106 is brought into close contact with an O-ring fastening portion 108 of the nozzle fastening portion 104.  	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861